Citation Nr: 1009938	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for an adjustment disorder with mixed anxiety, 
depressed mood and sleep disorder.

2.  Entitlement to an increased evaluation for left knee 
internal derangement, currently evaluated as 10 percent 
disabling.
 

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1986 to November 
1994, from March 2003 to July 2003, from October 2004 to 
January 2006, and from February 2009 to June 2009.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, the Board received a statement from the 
appellant's wife and August 2008 private medical records.  In 
July 2009, the appellant's representative submitted 
additional evidence, including a June 2009 Form DD 214 and 
May 2009 service treatment records.  Since this evidence was 
associated with the claims folder after the issuance of an 
April 2009 supplemental statement of the case, the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
if such evidence is not accompanied by a waiver of AOJ 
jurisdiction.  No such waiver is associated with the claims 
file for the evidence received in May 2009 and July 2009.  
Consequently, the evidence must be referred to the AOJ.

Additionally, the April 2009 supplemental statement of the 
case notes that the appellant cancelled two VA examinations.  
A February 2009 VA treatment record indicates the appellant 
notified the VA that he would not be able to report for VA 
appointments because he had been mobilized for a period of 
active duty.  A July 2009 statement from the appellant's 
representative indicates the appellant was discharged from 
active duty in June 2009, and is currently willing and able 
to report for VA examinations.  The appellant has asserted 
that he is entitled to a higher rating for his service-
connected disabilities.  He was last seen for a VA 
examination for the adjustment disorder in February 2007.  He 
was also seen for a VA examination for the left knee in 
February 2007.  The May 2009 statement from the appellant's 
wife indicated the appellant was given a 90 day profile for 
his knees during his active duty period.  In addition, May 
2009 service treatment records reflect that the appellant had 
an anxiety reaction in May 2009 and was found not fit for 
duty due to anxiety problems.  When the record indicates that 
the severity of service-connected disabilities has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, 
the appellant should be afforded a VA examination to address 
the extent and severity of the service-connected 
disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's service 
treatment records from February 2009 to 
June 2009.  If no such records are 
available, the claims folder must indicate 
this fact.

2.  Schedule the appellant for VA 
orthopedic and psychiatric examinations, 
respectively, to determine the current 
severity of his service-connected left 
knee internal derangement, and adjustment 
disorder with mixed anxiety, depressed 
mood, and sleep disorder.  Conduct all 
testing and evaluation needed to make 
these determinations.  The claims file 
must be made available to each examiner 
for review in connection with each 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the appellant's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  
Please discuss the rationale for all 
opinions provided.

3.  Thereafter, readjudicate the issues on 
appeal, including with consideration of 
all evidence received since issuance of 
the most recent supplemental statement of 
the case of record, in April 2009.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


